DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,055,874. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 2-21 are to be found in patent claim 1-20  (as the application claim 2-21 fully encompasses patent claim 1-20).  The difference between the application claim 2-21 and the patent claim 1-20 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1-20 of the patent is in effect a “species” of the “generic” invention of the application claim 2-21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 2-21 is anticipated by claim of the patent, it is not patentably distinct from claim 1-20 of the patent..



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7, 13-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers, JR. et al. US Patent Pub. No.: 2016/0019514, hereinafter, ‘Landers’  in view of Ivanchenko US Patent No.: 9,223,404 .
 	Consider Claims 2, 13, and 20, Landers teaches a method comprising: tracking a person and an item from a time-stamped stream of images (e.g., see at least 0031-0032); assigning a person identifier for the person (e.g., see at least 0031-0032 and 0037); providing an item identifier for the item based on the item pixels(e.g., see at least 0031-0032); tracking movements of the item relative to the person from the images(e.g., see at least 0031-0032 and 0037); determining a relationship between the item and the person based on the tracking; and assigning the item identifier to a virtual shopping cart maintained for the person identifier of the person when the relationship indicates that the person is in possession of the item(e.g., see at least 0031-0032 and 0037).
 	However, Landers does not specifically teach isolating item pixels from the images by removing first pixels associated with individuals and second pixels associated with known background objects.
 	In analogous art, Ivanchenko teaches isolating item pixels from the images by removing first pixels and second pixels associated with known background objects (i.e., this limitation is met on the basis of the ability to differentiate background objects from foreground objects as noted in at least claim 1).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Landers to include isolating item pixels from the images by removing first pixels associated with individuals and second pixels associated with known background objects for the purpose of locating features in an image.
 	Consider Claims 3 and 14, Landers teaches the claimed invention further comprising, removing the item identifier from the virtual shopping cart when a subsequent relationship determined from subsequent images indicates that the person is no longer in possession of the item (e.g., see at least 0033).
  	Consider Claims 4, 15, and 19,  Landers teaches the claimed invention further comprising, processing a payment for the item and any other items assigned to the virtual shopping cart using a registered payment method associated with the person identifier when the person is tracked from the images leaving an e.g., see at least 0037).
 	Consider Claim 5, Landers teaches the claimed invention further comprising, providing item details for the item and any other items assigned to the virtual shopping cart to a transaction terminal when the person is tracked from the images as being present at the transaction terminal for processing a payment from the person for virtual cart items during a checkout(e.g., see at least 0037).
 	Consider Claim 6, Landers teaches the claimed invention further comprising, providing item details for the item and any other items assigned to the virtual shopping cart to a mobile application of a mobile device operated by the person for processing a payment from the person for virtual cart items during a checkout(e.g., see at least claim 10).
 	Consider Claim 7, Landers teaches wherein tracking the person and the item further includes processing the images as sets of a time series of image frames that tracks the person within a store and with the item appearing in at least some of the image frames with the person(e.g., see at least 0033).
Claim(s) 8-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers, JR. et al. US Patent Pub. No.: 2016/0019514, hereinafter, ‘Landers’  in view of Ivanchenko US Patent No.: 9,223,404 and further in view of  Tu et al. US Patent Pub. No.: 2014/0071287, hereinafter, ‘Tu’. 
 	Consider claims 8 and 16,  Landers in view of Ivanchenko teaches the claimed invention except wherein tracking the movements further includes calculating from the image frames a velocity and a direction of the movements of the item toward or away from a shelf.
 	In analogous art, Tu teaches wherein tracking the movements further includes calculating from the image frames a velocity and a direction of the movements of the item toward or away from a shelf (e.g., see motion analysis that includes the direction, speed and grasping noted in at least 0042 and 0043).
 	Therefore, it would have been obvious to a person of ordinary of ordinary skill in the art before the effective filing date to include wherein tracking the movements further includes calculating from the image frames a velocity and a direction of the movements of the item toward or away from a shelf for the purpose of analyzing the activity of an individual.
 	Consider claim 9,  Landers in view of Ivanchenko teaches the claimed invention except wherein determining further includes assigning an in- possession relationship to the relationship when the velocity exceeds a threshold velocity and the direction is away from the shelf.
 	In analogous art, Tu teaches wherein determining further includes assigning an in- possession relationship to the relationship when the velocity exceeds a threshold velocity and the direction is away from the shelf (e.g., see motion analysis that includes the direction, speed and grasping noted in at least 0042 and 0043).
 	Therefore, it would have been obvious to a person of ordinary of ordinary skill in the art before the effective filing date to include wherein determining further includes assigning an in- possession relationship to the relationship when the velocity exceeds a threshold velocity and the direction is away from the shelf for the purpose of analyzing the activity of an individual.
 	Consider claim 10,  Landers in view of Ivanchenko teaches the claimed invention except wherein determining further includes assigning a dispossessed relationship to the relationship when the velocity exceeds a threshold velocity and the direction is toward the shelf.
 	In analogous art, Tu teaches wherein determining further includes assigning a dispossessed relationship to the relationship when the velocity exceeds a threshold velocity and the direction is toward the shelf (e.g., see motion analysis that includes the direction, speed and grasping noted in at least 0042 and 0043).
 	Therefore, it would have been obvious to a person of ordinary of ordinary skill in the art before the effective filing date to include wherein determining further includes assigning a dispossessed relationship to the relationship when the velocity exceeds a threshold velocity and the direction is toward the shelf for the purpose of analyzing the activity of an individual.
 	Consider claim 11,  Landers in view of Ivanchenko teaches the claimed invention except wherein determining further includes assigning a touched relationship to the relationship based on the velocity and the direction of the movement of the item.
 	In analogous art, Tu teaches wherein determining further includes assigning a touched relationship to the relationship based on the velocity and the direction of the movement of the item (e.g., see motion analysis that includes the direction, speed and grasping noted in at least 0042 and 0043).
 	Therefore, it would have been obvious to a person of ordinary of ordinary skill in the art before the effective filing date to include wherein determining further includes assigning a touched relationship to the relationship based on the velocity and the direction of the movement of the item for the purpose of analyzing the activity of an individual.
 	Consider claim 12,  Landers in view of Ivanchenko teaches the claimed invention except wherein determining further includes processing rules associated with a velocity and a direction of the movements for the item within the images and assigning the relationship as an in-possession relationship, a dispossessed relationship, or a touched relationship.
 	In analogous art, Tu teaches wherein determining further includes processing rules associated with a velocity and a direction of the movements for the item within the images and assigning the relationship as an in-possession relationship, a dispossessed relationship, or a touched relationship (e.g., see motion analysis that includes the direction, speed and grasping noted in at least 0042 and 0043).
 	Therefore, it would have been obvious to a person of ordinary of ordinary skill in the art before the effective filing date to include wherein determining further includes processing rules associated with a velocity and a direction of the movements for the item within the images and assigning the relationship as an in-possession relationship, a dispossessed relationship, or a touched relationship for the purpose of analyzing the activity of an individual.
 	Consider claim 17,  Landers in view of Ivanchenko teaches the claimed invention except wherein tracking further includes maintaining metadata for the person, the item identifiers, and the relationships as the images are sequentially processed as a time series.
 	In analogous art, Tu teaches wherein tracking further includes maintaining metadata for the person, the item identifiers, and the relationships as the images are sequentially processed as a time series (e.g., see at least 0031 and 0035-0036).
 	Therefore, it would have been obvious to a person of ordinary of ordinary skill in the art before the effective filing date to include wherein tracking further includes maintaining metadata for the person, the item identifiers, and the relationships as the images are sequentially processed as a time series for the purpose of analyzing the activity of an individual.
 	Consider claim 18,  Landers in view of Ivanchenko teaches the claimed invention except wherein maintaining further includes updating the metadata associated with the relationships as changes in the movements of the items relative to the person are detected.
 	In analogous art, Tu teaches wherein maintaining further includes updating the metadata associated with the relationships as changes in the movements of the items relative to the person are detected (e.g., e.g., see at least 0031 and 0035-0036).
 	Therefore, it would have been obvious to a person of ordinary of ordinary skill in the art before the effective filing date to include wherein maintaining further includes updating the metadata associated with the relationships as changes in the movements of the items relative to the person are detected for the purpose of analyzing the activity of an individual.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landers, JR. et al. US Patent Pub. No.: 2016/0019514, hereinafter, ‘Landers’  in view of Ivanchenko US Patent No.: 9,223,404 and further in view of Butt et al. US Patent Pub. No.: 2018/0157939, hereinafter, ‘Butt’.
 	Consider claim 21, Landers as modified by Ivanchenko teaches the claimed invention except wherein the executable instructions associated with maintaining the relationships further includes resolving the relationships by providing the time-stamped images, the person identifiers, and the item identifiers as input to the trained neural network and receiving as output from the trained neural network relationship identifiers.
 	In analogous art, Butt teaches wherein the executable instructions associated with maintaining the relationships further includes resolving the relationships by providing the time-stamped images, the person identifiers, and the item identifiers as input to the trained neural network and receiving as output from the trained neural network relationship identifiers (e.g., see at least cropped bounding box — pixel matrix — and processing via Neural Network — 0010- 0062, 0106-0109, 0113, 0115-0116, 0118-0123 and figures 4 and 8).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the executable instructions associated with maintaining the relationships further includes resolving the relationships by providing the time-stamped images, the person identifiers, and the item identifiers as input to the trained neural network and receiving as output from the trained neural network relationship identifiers for the purpose of identifying objects in a video.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646